PER CURIAM: *  James Fulton, Jr., Texas prisoner # 1770265, has filed a notice of appeal that is untimely with respect to the denial of his 28 U.S.C. § 2254 application challenging his conviction for murder. See Fed. R. App. P. 4(a)(1)(A). It also is untimely with respect to the denial of his motion seeking to reopen the time for appeal. See Fed. R. App. P. 4(a)(1)(A), (c)(1). Alternatively, his request to the district court to reopen the time for appeal was untimely, so his appeal of that denial is without merit. Accordingly, the appeal is DISMISSED. See Hamer v. Neighborhood Hous. Servs. of Chicago, — U.S. -, 138 S.Ct. 13, 16-17, 199 L.Ed.2d 249 (2017); 28 U.S.C. § 2107(a), (c). The motions for a certificate of appeal-ability and leave to proceed in forma pau-peris are DENIED.   Pursuant to 5th Cir. R. 47,5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir, R. 47.5.4.